PER CURIAM.
The board of governors of The Florida Bar has petitioned the Court to amend article III, sections 2 and 6 of the integration rule so as to allow an additional out-of-state representative on the board of governors.* After studying this matter, we grant the petition. Sections 2 and 6 of article III, therefore, are amended as follows:
2. The Board of Governors shall consist of the president of The Florida Bar, the president-elect, the president of the Young Lawyers Section, the president-elect of the Young Lawyers Section, a representatives of the active nonresident members of The Florida Bar, and representatives elected by and from the active members of The Florida Bar in each judicial circuit. There shall be one such circuit representative from each judicial circuit and fourteen additional circuit representatives who shall be apportioned among and elected from the judicial circuits on the basis of the number of members in good standing residing in each circuit. The formula for determining the number of representatives apportioned to and elected from each judicial circuit shall be: first, determine the average number of members in good standing residing in each judicial circuit by dividing the number of Florida resident members in good standing by the total number of judicial circuits, and then dividing the members in good standing residing in each judicial circuit by such average. Apportionment of representatives among the judicial circuits shall be in accordance with the results thus obtained, by apportioning each judicial circuit one representative for each multiple of one (including one) of the results obtained for such circuit, provided such number does not exceed fourteen, and one representative for the circuit’s remaining fraction of a multiple commencing with the largest such fraction and continuing in descending order to the next largest fraction and so on until all representatives of this category shall be apportioned to judicial circuits; in the event the sum of the whole integers so determined exceeds fourteen, then circuits whose results show whole integers from the application of the formula shall be determined by eliminating one representative for the lowest fraction of a whole integer among such circuits and continuing in ascending order until fourteen is reached.
6. Commencing in 1979, a Two (2) nonresident members of the Board of Governors shall be nominated and elected in accordance with the bylaws by the active nonresident members of The Florida Bar. Such elected members shall hold office for a term of two years. Any vacancy arising in such offices shall be filled for the unexpired term by a special election held in accordance with the bylaws.
*468These amendments will be effective immediately upon the filing of this opinion, and the new out-of-state representative will be elected to a one-year term in 1985.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.

This case was argued together with case nos. 65,877, 65,197, and 65,758. Case nos. 65,877 and 65,197 propose comprehensive revisions of the rules regarding The Florida Bar, and we have not yet completed reviewing those petitions. Opinions on those cases will be forthcoming.